V/rCAY, Judge.
Person surveyed the land for the patentees -V-*L under whom House claims, and extended the line In question 160 poles, and marked and cornered it, as also the next Jins; But coming to calculate, he found he had Included severs hundred and twelve acres, instead of 640, and he cut off the land Im question by drowning from SO polca instead of I GO, Tut lie returned a platt to the office, mentioning the corner red oak, mark-tsd at ike end of 160 poles, and the corner white oak, marked a£ the end of the next line drawn from thence. The plait having bees returned with these corners, although mentioned to stand at the distance of 80 poles instead of 160, they shall he i.ikea ¡aovwlthotanding the distance mentioned la the plait, to be £.h*s true corners. The corner marked af the end of 80 poles, is * white oak, instead of a red oak, called for in the patent»
Verdict for the defendant and a new trial refused.